              Case 2:20-cv-02272-EJY Document 13 Filed 04/22/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2
     District of Nevada
 3   Nevada Bar No. 14853

 4   ALLISON J. CHEUNG, CSBN 244651
     Special Assistant United States Attorney
 5   160 Spear Street, Suite 800
     San Francisco, California 94105
 6   Telephone: (415) 977-8942
     Facsimile: (415) 744-0134
 7   E-Mail: allison.cheung@ssa.gov

 8   Attorneys for Defendant

 9

10

11                                   UNITED STATES DISTRICT COURT

12                                         DISTRICT OF NEVADA

13   DENISE ROGERS,                             )
                                                )   Case No.: 2:20-cv-02272-EJY
14                 Plaintiff,                   )
                                                )   UNOPPOSED MOTION FOR EXTENSION OF
15          vs.                                 )   TIME TO FILE CERTIFIED
                                                )   ADMINISTRATIVE RECORD AND ANSWER;
16   ANDREW SAUL,                               )   DECLARATION OF JEBBY RASPUTNIS
     Commissioner of Social Security,           )
17                                              )   (SECOND REQUEST)
                   Defendant.                   )
18                                              )

19

20

21

22

23

24

25

26
               Case 2:20-cv-02272-EJY Document 13 Filed 04/22/21 Page 2 of 3




 1           Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and through
 2   his undersigned attorneys, hereby moves for a 60-day extension of time to file the Certified
 3   Administrative Record (CAR) and answer to Plaintiff’s Complaint. The CAR and answer to Plaintiff’s

 4   Complaint are due to be filed by April 30, 2021. This is the Commissioner’s second request for an

 5   extension of time. The below provides an update on the status of CAR production.

 6           Defendant makes this request in good faith and for good cause, because the CAR, which must be

 7   filed with the Answer and is necessary to adjudicate the case, is not yet available. The public health
     emergency pandemic caused by COVID-19 has significantly impacted operations in the Social Security
 8
     Administration’s Office of Appellate Operations (OAO) in Falls Church, Virginia, which is responsible
 9
     for producing the CAR that must be filed with the Answer, per 42 U.S.C. §§ 405(g) and (h). As detailed
10
     in the attached declaration from Jebby Rasputnis, Executive Director of the OAO, beginning mid-March
11
     2020, OAO restricted physical access to the Falls Church building, which impacted the production of
12
     CARs because physical access was previously required to produce CARs. OAO has since developed and
13
     employed a new business process to produce CARs. Much of the difficulty in producing CARs stemmed
14
     from the old process of transmitting hearing recordings to vendors for transcription, how the vendors
15
     transcribed the recordings, and how the vendors provided the completed transcripts to OAO. OAO
16   changed this process by reworking how the audio files are submitted, seeking additional vendor capacity,
17   and increasing in-house transcription capacity. With these changes, OAO is now able to produce more
18   than 700 transcripts a week, a significant increase over the pre-COVID-19 average of 300–400 hearing
19   transcripts a week.
20           Despite these improvements, OAO still faces a significant backlog of cases due to the combined
21   effects of pandemic-related disruption and a marked increase in district court filings (up almost 800 cases

22   per month, a 54% increase). Overall, the timeframe for delivering a CAR in an individual case has

23   improved, and the current average processing time is 138 days. Because of this, OAO is making progress

24   in its backlog of cases. At the end of January 2021, OAO had 11,111 pending cases. At the end of

25   February 2021, OAO had 10,679 pending cases, representing a decrease in our backlog of more than 400
     cases. OAO continues to work on increasing productivity by collaborating with our vendors and
26



     Unopposed Mot. for Ext.; 2:20-cv-02272-EJY   1
               Case 2:20-cv-02272-EJY Document 13 Filed 04/22/21 Page 3 of 3




 1   searching out and utilizing technological enhancements. Defendant asks this Court for its continued
 2   patience as OAO works to increase its efficiency and production of CARs, reduce the current backlog,
 3   and address rising court case filings. Counsel for Defendant further states that the Office of General

 4   Counsel (OGC) is monitoring receipt of transcripts on a daily basis and is committed to filing Answers as

 5   soon as practicable upon receipt and review of the administrative records.

 6           Given the volume of pending cases, Defendant requests an extension in which to respond to the

 7   Complaint until June 29, 2021. If Defendant is unable to produce the certified administrative record
     necessary to file an Answer in accordance with this Order, Defendant shall request an additional
 8
     extension prior to the due date.
 9
             On April 22, 2021, the undersigned conferred with Plaintiff’s counsel, who has no opposition to the
10
     requested extension.
11
             It is therefore respectfully requested that Defendant be granted an extension of time to file the CAR
12
     and answer to Plaintiff’s Complaint, through and including June 29, 2021.
13

14
             Dated: April 22, 2021
15                                                         CHRISTOPHER CHIOU
                                                           Acting United States Attorney
16
                                                           /s/ Allison J. Cheung
17                                                         ALLISON J. CHEUNG
                                                           Special Assistant United States Attorney
18

19

20

21                                                        IT IS SO ORDERED:
22

23

24                                                         UNITED STATES MAGISTRATE JUDGE

25                                                         DATED: April 22, 2021

26



     Unopposed Mot. for Ext.; 2:20-cv-02272-EJY   2
